It will be observed that only this reference is made in former opinion to the matter aggravated assault, viz.: "Aggravated assault should have been given in charge." This language is used in connection with the statement that the charge of the court is too meager, and is not sufficient in regard to the definition of force such as is necessary to constitute the crime of rape, it being charged in the indictment herein that appellant's intent in entering the house was for the purpose of committing rape by force. From the context, it is evident what is meant by the sentence "aggravated assault should have been given in charge" was merely, in substance, that the jury should have been instructed that, if his purpose was other than to commit rape by force, that he would not be guilty of burglary. Of course, it was not in the mind of the court, under this indictment, how appellant could have been convicted of the offense of aggravated assault as that term is defined by our Code. It is, of course, too clear for discussion that if the intent of appellant, so far as it affected Mrs. Barnett, was less than the specific intent to commit the crime of rape *Page 26 
by force, he would not be guilty of the crime of burglary. However, in the charge of the court this matter is fully covered, and the declaration and statement in the charge that, if he had any other intent in entering the building than to commit the crime of rape by force, he would not be guilty, gives appellant the benefit of every conceivable right he might have had in entering the room, save and except that of the intent to commit the crime of rape, and, as I believe, sufficiently guarded and protected his interests.